

LOCK-UP AGREEMENT FOR COMPANY
 
December 23, 2010
 
WESTPARK CAPITAL, INC.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
Dear Ladies and Gentlemen:
 
The undersigned, SRKP 20, Inc., a Delaware corporation (referred to herein as
the “Company”), hereby delivers this Lock-Up Agreement to WestPark Capital, Inc.
(“WestPark” or “you”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in that certain Placement Agency
Agreement dated December 23, 2010 (the “Placement Agency Agreement”) by and
among the Company, Immense Fortune Holdings Limited, a company organized under
the laws of the British Virgin Islands, and WestPark.
 
As a condition to the Placement Agency Agreement, and in recognition of the
benefit that the Offering will confer upon the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned irrevocably covenants and agrees that except as
expressly contemplated by the Share Exchange and the Offering, it will not,
directly or indirectly, (a) offer, pledge, sell, offer to sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend or otherwise
transfer or dispose of any of the shares of Common Stock or any securities
convertible into, or exercisable or exchangeable for, shares of Common Stock, or
(b) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the shares of Common Stock or
such other securities convertible into, or exercisable or exchangeable for,
shares of Common Stock (whether any such transaction described in clause (a) or
(b) above is to be settled by delivery of the shares of Common Stock or such
other securities, in cash or otherwise), other than repurchases at cost or
without cost pursuant to the terms of the Company’s option and restricted stock
purchase agreements, in each case, beneficially owned (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) or otherwise
controlled by the Company on the date hereof or hereafter acquired or otherwise
controlled, for a period beginning from the date of listing or quotation of the
Company's Common Stock on either the New York Stock Exchange, NYSE Amex, NASDAQ
Global Market, NASDAQ Capital Market or the OTC Bulletin Board (the “Listing
Date”) and continuing to and including the date twenty-four (24) months after
the Listing Date, without the prior written consent of WestPark; provided,
however, that the Company may, without the prior written consent of WestPark,
issue equity awards to employees of the Company pursuant to equity incentive
plans approved by the board of directors and shareholders of the Company
(provided that such grants do not exceed 7% of the outstanding shares, which
includes the issuance of the shares issued in connection with the Offering).

 

--------------------------------------------------------------------------------

 

The Company confirms that it understands that WestPark Capital, Inc. will rely
upon the representations set forth in this agreement as a condition to the
Placement Agency Agreement.  This agreement shall be binding on the undersigned
and its successors, heirs, personal representatives and assigns.
 

 
Sincerely,
     
SRKP 20, INC.,
 
a Delaware corporation
     
By:
/s/ Richard Rappaport
     
Name: Richard Rappaport
   
Title:  President



RATIFIED, ACCEPTED & AGREED:


FEIGEDA ELECTRONIC TECHNOLOGY, INC.,
a Delaware corporation


By:
/s/ Wu Zuxi
   
Name:
  Wu Zuxi
   
Title:
  CEO
 

Date: December 23, 2010

 
- 2 -

--------------------------------------------------------------------------------

 
